DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
OATH/DECLARATION
The receipt of Oath/Declaration is acknowledged.
PRIORITY
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
DRAWINGS
The drawing(s) filed on March 25, 2022 are accepted by the Examiner.
  STATUS OF CLAIMS
Claims 1–8 are pending in this application.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on February 10, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of reference of the cited document(s) on page(s) 1 and 2 of the specification.
OBJECTIONS                            
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
ISSUES UNDER 35 U.S.C. § 112
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a storage that stores” in claim(s) 1.
“a reader that generates image” in claim(s) 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)	Claim(s) 1: ‘a storage that stores’ corresponds to FIG. 3 – element 22. The storage 23 stores various programs necessary for an operation of the multifunction machine 10, and various pieces of data. The storage 23 can be configured of a storage device such as, for example, a random access memory (RAM), a hard disk drive (HDD), a solid state drive (SSD), and a read only memory (ROM). In the first embodiment, the storage 23 stores a job execution program 231, a destination information acquisition program 232, a setting history information processing program 233, a display processing program 234, and a destination determination program 235, and secures a setting value storage area 236, a destination information storage area 237, and a setting history information storage area 238, Applicant Pub ¶ [0043 and 0044].
(b)	Claim(s) 5: ‘a reader that generates image’ corresponds to FIG. 3 – element 21. The image reader 21 generates image data by scanning and reading a document image to be read. The image reader 21 can be configured, for example, as a scanner device including an image sensor such as a charge coupled device (CCD), and a contact image sensor (CIS). There is no restriction on a configuration of the image reader 21, as long as the image reader 21 is configured to generate image data by reading a reflected light image from a document image with use of an image sensor, Applicant Pub ¶ [0042].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
ART REJECTIONS
Obviousness Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1–8 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2008/0195663 (published 14 August 2008) (“Sekine”) in view of US Patent Application Publication 2016/0269573 (published 15 September 2016) (“Sugita”).
Note that Sugita was provided by Applicant in the March 15, 2022 Information Disclosure Statement (IDS).
With respect to claim 1, Sekine discloses an information processing apparatus (FIG. 1 – image forming device 1 …) comprising: 
a controller (FIG. 2 – controller 11 …) that executes a job using a destination (Para [0057]; FIG. 12 to FIG. 14; wherein in case of a processing for sending image data by an electronic mail, the concerned person can be a user as a destination which the mail is addressed to …); and 
a storage (FIG. 2 – storage unit 15 …) that stores a setting value of the job, as history information (Para [0027 and 0029]; wherein the storage unit 15 is a large-capacity storage device such as a HDD (Hard Disk Drive). This storage unit 15 stores processing information sets 15a each including setting items for a corresponding processing which have already been executed by the processing unit 14. The processing information sets are stored, related to dates when a respective corresponding processing was executed. The processing information sets 15a are respectively assigned with identifiers (as identification information) for identifying the processing information sets 15a ….), 
wherein the controller applies the setting value to execution of the job (Para [0056]; wherein the controller 11 can cause the display/manipulation unit 13 to display only processing information sets 15a which are stored related to an operator identifier specified in a manner as described above. This is to display only processing information sets 15a which include setting items specified by manipulation conducted by the operator. For example, an operator who is assigned an operator identifier "userA" inputs this operator identifier to log in, and allows the image forming device 1 execute a processing. Then, a processing information set 15a which includes setting items for the executed processing is stored in the storage unit 15, related to the operator identifier "userA". When the operator assigned with "userA" logs in again to use the image forming device 1, only the processing information set 15a stored related to the operator identifier "userA" is displayed in a processing information list. That is, only processing information sets 15a related to processings which were executed by an operator are presented to the operator …).
However, Sekine fails to explicitly disclose when the history information of the job in which a destination acquired from a terminal device is a transmission destination is stored in the storage.
Sugita, working in the same field of endeavor, recognizes this problem and teaches when the history information of the job in which a destination acquired from a terminal device is a transmission destination is stored in the storage (Para [0051]; wherein the MFP 110 can receive a job from the mobile device 120 and execute the received job, as well as save a setting of the job as a setting history for a call function for executing a job by reusing a setting of a job that was executed in the past. In each embodiment below, explanation is given of an example in which, if the MFP 110 has received a transmission job from the mobile device 120 and executed it, a setting of the transmission job is saved as a setting history (transmission history) for the call function as needed by a user …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Sekine to apply when the history information of the job in which a destination acquired from a terminal device is a transmission destination is stored in the storage as taught by Sugita since doing so would have predictably and advantageously allows to controls whether the destination included in a transmission job is preserve as setting log for a call function according to a user's intent, without producing the problem of security (see at least Sugita, ¶ [0059]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 2, which claim 1 is incorporated, Sekine discloses a displayer (FIG. 2 – Display/Manipulation Unit 13), wherein the controller displays, on the displayer, the setting value by applying the setting value to an execution screen pertaining to execution of the job (Para [0055]; FIG. 12 to FIG. 14 – wherein a processing information list R6 provided in the setting screen P3, there are provided buttons B9, B10, B11, and B12 for specifying processings related to the processing information sets 15a, and images F1, F2, F3, and F4 used in the processings, with the buttons respectively related to the images …).
With respect to claim 3, which claim 2 is incorporated, Sekine discloses wherein when there are a plurality of the destinations (Para [0055]; FIG. 12 to FIG. 14 – plurality of destination filed, where the user is able to select a destination from the plurality of destination address (i.e. email address) …), the controller displays, on the displayer, a screen that accepts selection of the destination to be searched in the storage (Para [0057]; wherein there is now supposed, as an example, a processing information set 15a which includes setting items constituting content of a setting for sending image data addressed to a concerned person "scott". With respect to this processing information set 15a, buttons for specifying processings related to the processing information set 15a and an image unique to the concerned person "scott" are positioned, with the buttons and the image related to each other. In addition, a concerned person identifier can be positioned related to the buttons for specifying processings related to the processing information set 15a. (5) In the step S160 in the above exemplary embodiments, the controller 11 assigns a new identifier to a specified processing information set 15a, and stores the processing information set 15a into the storage unit 15, related to a date when a corresponding processing was executed. However, a case may occur where an operator happens to specify, by mistake, unintended setting items "copy", "DADF", and "monochrome" by manipulating the display/manipulation unit 13 …).
However, Sekine fails to explicitly disclose destinations acquired from the terminal device.
Sugita, working in the same field of endeavor, recognizes this problem and teaches destination information acquired from a terminal device (Para [0051]; wherein the MFP 110 can receive a job from the mobile device 120 and execute the received job, as well as save a setting of the job as a setting history for a call function for executing a job by reusing a setting of a job that was executed in the past. In each embodiment below, explanation is given of an example in which, if the MFP 110 has received a transmission job from the mobile device 120 and executed it, a setting of the transmission job is saved as a setting history (transmission history) for the call function as needed by a user …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Sekine to acquire the destination information from a terminal device as taught by Sugita since doing so would have predictably and advantageously allows to controls whether the destination included in a transmission job is preserve as setting log for a call function according to a user's intent, without producing the problem of security (see at least Sugita, ¶ [0059]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 4, which claim 2 is incorporated, Sekine discloses wherein the controller displays, on the displayer, a screen that accepts selection of the history information, when there are a plurality of pieces of the history information stored in the storage (Para [0055]; FIG. 12 to FIG. 14 – wherein a processing information list R6 provided in the setting screen P3, there are provided buttons B9, B10, B11, and B12 for specifying processings related to the processing information sets 15a, and images F1, F2, F3, and F4 used in the processings, with the buttons respectively related to the images …).
With respect to claim 5, which claim 2 is incorporated, Sekine discloses a reader that generates image information by reading a document (Para [0026]; wherein the scanner functions to read images from a paper sheet, which is set on a platen glass or in an automatic sheet feed device, and to generate image data expressing the read images. The copier functions to form an image on a paper sheet, based on the image data generated by the scanner function …), wherein when the history information including information that is the same as or similar to the image information is stored in the storage (Para [0041]; wherein in a step S130, a setting screen P21 shown in FIG. 7 is displayed on the display/manipulation unit 13. In the setting screen P21, there are provided images for specifying setting items classified in a layer subordinate to the setting item "output format" under "copy". The images are the same as those in the setting screen P2. Also in the setting screen P21, a processing information list R3 is provided in place of the processing information list R2 in the setting screen P2. An order of processing information sets 15a listed in the processing information list R3 is obtained in the same manner as in a previous case of obtaining an order in the processing information list R2 described above …), the controller displays, on the displayer, a screen that accepts selection as to whether the setting value included in the setting history information is applied to the execution screen (Para [0055]; FIG. 12 to FIG. 14 – wherein a processing information list R6 provided in the setting screen P3, there are provided buttons B9, B10, B11, and B12 for specifying processings related to the processing information sets 15a, and images F1, F2, F3, and F4 used in the processings, with the buttons respectively related to the images …).
With respect to claim 6, which claim 1 is incorporated, Sekine discloses wherein the setting value includes a setting value related to image formation including at least either one of a color mode, a paper size, a density, an image quality, a resolution, and a data format (FIG. 12 to FIG. 14 – wherein a processing information list R6 provided in the setting screen P3, there are provided buttons B9, B10, B11, and B12 for specifying processings related to the processing information sets 15a, and the setting value related to color mode, a paper size, a density, an image quality; note that the claim requires ‘at least either one of’ …).
With respect to claim 7, which claim 1 is incorporated, Sekine discloses wherein the controller executes either one of an e-mail transmission job and a fax transmission job (Para [0032]; wherein images for selecting respective functions such as "copy", "scanner", and "FAX", and a processing information list R1 are provided in the menu screen P1 ….).
With respect to claim 8, Sekine discloses an information processing method (FIG. 1 – image forming device 1 …) comprising: 
executing a job using a destination (Para [0057]; FIG. 12 to FIG. 14; wherein in case of a processing for sending image data by an electronic mail, the concerned person can be a user as a destination which the mail is addressed to …); 
storing a setting value of the job in a storage, as history information (Para [0027 and 0029]; wherein the storage unit 15 is a large-capacity storage device such as a HDD (Hard Disk Drive). This storage unit 15 stores processing information sets 15a each including setting items for a corresponding processing which have already been executed by the processing unit 14. The processing information sets are stored, related to dates when a respective corresponding processing was executed. The processing information sets 15a are respectively assigned with identifiers (as identification information) for identifying the processing information sets 15a ….); and 
applying the setting value to execution of the job (Para [0056]; wherein the controller 11 can cause the display/manipulation unit 13 to display only processing information sets 15a which are stored related to an operator identifier specified in a manner as described above. This is to display only processing information sets 15a which include setting items specified by manipulation conducted by the operator. For example, an operator who is assigned an operator identifier "userA" inputs this operator identifier to log in, and allows the image forming device 1 execute a processing. Then, a processing information set 15a which includes setting items for the executed processing is stored in the storage unit 15, related to the operator identifier "userA". When the operator assigned with "userA" logs in again to use the image forming device 1, only the processing information set 15a stored related to the operator identifier "userA" is displayed in a processing information list. That is, only processing information sets 15a related to processings which were executed by an operator are presented to the operator …).
However, Sekine fails to explicitly disclose acquiring a destination from a terminal device; determining whether the history information of the job in which a destination acquired from the terminal device is a transmission destination is stored in the storage; and when it is determined that the history information of the job in which a destination acquired from the terminal device is a transmission destination is stored in the storage.
Sugita, working in the same field of endeavor, recognizes this problem and teaches acquiring a destination from a terminal device (Para [0055]; wherein in step S101 the CPU 11 receives a transmission job from the mobile device 120 via the wireless LAN I/F 25. In accordance with reception of the transmission job, in step S102 the CPU 11 executes the received transmission job. In the present embodiment, explanation is given for a case in which a FAX transmission job is received. The FAX transmission job includes a FAX number that indicates a destination (transmission destination), an image to be transmitted, and a setting of a cover sheet. The CPU 11 executes a FAX transmission in accordance with the received FAX transmission job …); 
determining whether the history information of the job in which a destination acquired from the terminal device is a transmission destination is stored in the storage (Para [0052]; wherein when executing a transmission job, that includes a setting of a destination, for transmitting data to the set destination, determines whether to register (save) a setting of the transmission job as a setting history for the call function in accordance with an instruction by a user. Furthermore, for a setting of a transmission job for which it is determined not to save as a setting history for the call function, the MFP 110 prohibits saving as a setting history. For example, the MFP 110 deletes a setting of a transmission job for which it is determined not to save as a setting history, from settings saved as setting histories for the call function …); and 
when it is determined that the history information of the job in which a destination acquired from the terminal device is a transmission destination is stored in the storage (Para [0051]; wherein the MFP 110 can receive a job from the mobile device 120 and execute the received job, as well as save a setting of the job as a setting history for a call function for executing a job by reusing a setting of a job that was executed in the past. In each embodiment below, explanation is given of an example in which, if the MFP 110 has received a transmission job from the mobile device 120 and executed it, a setting of the transmission job is saved as a setting history (transmission history) for the call function as needed by a user …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Sekine to acquire a destination from a terminal device; determining whether the history information of the job in which a destination acquired from the terminal device is a transmission destination is stored in the storage; and when it is determined that the history information of the job in which a destination acquired from the terminal device is a transmission destination is stored in the storage as taught by Sugita since doing so would have predictably and advantageously allows to controls whether the destination included in a transmission job is preserve as setting log for a call function according to a user's intent, without producing the problem of security (see at least Sugita, ¶ [0059]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Summary
Claims 1–8 are rejected under at least one of 35 U.S.C. §§ 102 and/or 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
  ADDITIONAL CITATIONS
The following table lists several references that are relevant to the subject matter claimed and disclosed in this Application. The references are not relied on by the Examiner, but are provided to assist the Applicant in responding to this Office action.
Citation
Relevance
Kado (2021/0006666)
Describe a apparatus has a display device. A scanner device scans a document and generates image data. A communicator receives a destination from a communication terminal. A transmitter transmits the image data generated by the scanner device to the received destination. A controller determines that the display device displays another screen in which the received destination is displayed, when the communicator receives the destination in a state that the display device displays a screen which is different from a transmission screen of a transmission function of the image processing apparatus. The display device displays the another screen in a case where the controller determines that the display device displays the another screen, and display device does not display the another screen in a case where the controller does not determine that the display device displays the another screen.
Naito (2017/0171414)
Describe an apparatus has a receiver for receiving data of an external apparatus, where the data is incorporated with a target field and a data field. An adjustment part adjusts feed through of a setting operation for setting adjustment of transmission function, which is incorporated with the data received by the receiver in the data field. A transmission device transmits the data to an objective, where the objective stops setting of the transmission function based on the data received by the receiver in the target field. A provision device provides connection information of the external apparatus.
Akimoto (2011/0267649)
Describe an apparatus has recording unit that records the history of transmission job executed by apparatus as the transmission history information. The setting unit sets the propriety of transmission methods. The determination unit determines whether the reference to the transmission history information is permitted in response to the set use propriety and transmission destination included in transmission history information when the user instructs to refer the transmission history information.

Table 1
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672